DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6,9 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Applicant’s Remarks (p. 10-11) distinguish the instant claim over the best prior art D1. The prior art when taken alone or in combination does not remedy these distinctions. For example, Brown (US 20140140653 A1) discloses Bragg gratings having efficiency peaks associated with different fields of view (¶8) but indicates that multiplexed gratings, i.e. differing sets of fringes, are complex and lead to crosstalk. Therefore the claim is allowable over the prior art.
In re 12, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Applicant’s Remarks (p. 10-11) distinguish the instant claim over the best prior art D1. The prior art when taken alone or in combination does not remedy these distinctions. For example, Brown (US 20140140653 A1) discloses Bragg gratings having efficiency peaks associated with different fields of view (¶8) but indicates that multiplexed gratings, i.e. differing sets of fringes, are complex and lead to crosstalk. Therefore the claim is allowable over the prior art.
In re 16, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Applicant’s Remarks (p. 10-11) distinguish the instant claim over the best prior art D1. The prior art when taken alone or in combination does not remedy these distinctions. For example, Brown (US 20140140653 A1) discloses Bragg gratings having efficiency peaks associated with different fields of view (¶8) but indicates that multiplexed gratings, i.e. differing sets of fringes, are complex and lead to crosstalk. Therefore the claim is allowable over the prior art.
In re 2-6, 9, 13-15, 17-19, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872